Citation Nr: 0126349	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-09 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1957.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona which denied 
service connection for major depression on the basis that it 
was not well grounded.


REMAND

Before addressing the merits of any claim, the Board must 
ensure that VA has satisfied its duty to assist the appellant 
in the development of evidence pertinent to the appeal.  The 
Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
This law sets forth requirements for notification and 
assisting a claimant in developing the facts pertinent to his 
or her claim, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  In addition, the statute  has eliminated the 
requirement that a claim be well grounded before the duty to 
assist is triggered.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

In order to ensure full compliance with the Veterans Claims 
Assistance Act of 2000, the case is REMANDED for the 
following development:

1.  The RO should readjudicate the claim 
on the merits and insure that all 
appropriate action is undertaken to 
assist the veteran in developing the 
claim pursuant to the pertinent 
revisions to chapter 51 of 38 U.S.C.A.  
and Part 3 of 38 C.F.R. 

2.   As part of the development 
described in the preceding paragraph, 
the RO should also attempt to obtain the 
veteran's service personnel records.  In 
particular, the service department 
should also be asked to explain the 
significance of "Par 2 AR 635-205 SPN 
741 & DA Cir 635-2 dtd 19 Aug 57" cited 
at item 11c on the veteran's DD Form 
214.  

3.   After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


